Citation Nr: 0018514	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an increased rating for a service-
connected skin disability (atopic dermatitis with chronic 
eczema), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal arises from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for gout.  The decision 
also assigned an increased (30 percent) evaluation for a 
service-connected skin condition.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of both issues.

The RO notified the veteran of the November 1995 rating 
decision in a letter dated in January 1996.  The veteran 
submitted a notice of disagreement via registered mail 
postmarked in December 1996 and date stamped at the RO in 
February 1997.  Thus, the notice of disagreement was timely 
received.  38 C.F.R. § 20.305.  The RO issued a statement of 
the case in April 1998 and the veteran submitted a timely 
substantive appeal.

In the November 1995 rating decision, the RO determined that 
a September 1974 rating decision had denied service 
connection for gout and had not been appealed.  The Board 
notes that neither the September 1974 rating decision itself 
nor the attached notification letter clearly states that 
service connection for gout had been denied.  In fact, the 
veteran's pleadings for a compensable rating for gout 
suggests that he has interpreted the rating decision as 
having established service connection for gout.  Because the 
veteran was not properly notified of this determination, the 
September 1974 rating decision is not final with respect to 
service connection for gout.  See 38 C.F.R. § 20.1103 (1999).  

At a recent hearing before the undersigned member of the 
Board, the veteran submitted additional evidence that has not 
yet been considered by the RO; however, none of the recently 
submitted documents contains any evidence pertinent to the 
increased rating issue.  Therefore, that issue is ready for 
Board adjudication; however, the claim for service connection 
for gout will be addressed further in the REMAND portion of 
the decision.  

The Board refers the veteran's claim for clothing allowance 
to the RO for appropriate action.  See January 2000 hearing 
transcript, page 14.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The service-connected skin disability is manifested by an 
intermittent itchy red rash with miniscule pustules on the 
face, chest, back, leg and genitalia, which has been 
described as villiform, pruritic, subdermal, scaly, and 
maculopapular, and is productive of constant itching, 
exudation, and marked disfigurement.  

3.  Ulceration, extensive exfoliation or crusting, systemic 
or nervous manifestations, or exceptional repugnancy is not 
shown.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for a 
service-connected skin disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.118a, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.  

I.  Factual Background

An August 1974 VA special dermatology examination report 
reflected wide areas of light scaling and mixed erythema with 
excoriation of the upper thorax and arms.  The report also 
notes that the veteran's lower extremities, hands, face, and 
most of his chest was not affected.  Service connection was 
established for atopic dermatitis, chronic, and eczema, mixed 
type, in a September 1974 RO rating decision.  A 
noncompensable rating was assigned under the former provision 
of Diagnostic Code 7899-7806.

In November 1994, the veteran reported increased skin 
irritation and mentioned that he had received frequent 
treatment during the recent three years.  VA outpatient 
treatment reports dated from 1991 and later note seborrheic 
dermatitis with fine pinpoint erythematous pustules on the 
forehead, scaly areas on the scalp, face and back, and more 
erythematous pustules on the chest.  Other skin findings, 
such as folliculitis, probable rosacea, xerosis, herpes 
genital lesions, and acne were also noted at various times.

A September 1995 VA skin examination report notes that the 
veteran developed skin pustules on the back, face, and 
genitalia and patchy areas on the legs during service in 
Vietnam and that the conditions had persisted for 22 years.  
The veteran described burning and itching.  The examiner 
noted villiform rash on the torso and back, scaly areas on 
the arms, chest, and back, lesions on the legs and genitals, 
and noted that the face had a frosty appearance.  Color 
photos were submitted as evidence that the lesions were 
disfiguring.  The examiner also noted that the lesions were 
villiform, pruritic, subdermal, scaly, and maculopapular in 
some areas.  The diagnosis was dermatitis of unknown/unclear 
etiology, question chloracne.  

As noted in the introduction, the RO assigned a 30 percent 
rating in November 1995 on the basis of exudation, itching 
and marked disfigurement.

The veteran disagreed with the rating decision in December 
1996, claiming that his skin lesions were disfiguring, 
repugnant and that they prevented marital relations with his 
wife.  

In January 1999, the veteran testified before an RO hearing 
officer that he had lesions on his face, back, arms, legs, 
and genitals that he treated with lotions and salves for 
itching.  He testified that when rosacea broke out on his 
face it looked like a blue mask.  He reported that he 
obtained all treatment and medication from the VA medical 
center.  

According to a January 1999 VA skin examination report, the 
skin disease was intermittent and was treated with antibiotic 
face washings and other medication.  The symptoms included an 
itchy red rash with small miniscule pus pimples under the 
eyes and near his nose and near his beard.  The examiner 
found only a few small areas affected on the ears and 
mustache, and a few very small lesions under the eyes and on 
occasion on the penis.  There was no current ulceration, 
exfoliation, or crusting and systemic or nervous 
manifestations.  The examiner further reported, "It looks too 
good now for photographs..."

In January 2000, the veteran testified before the undersigned 
member of the Board that he currently used seven or eight 
different medications for his skin.  He testified that the 
most bothersome were the genital lesions which he felt were 
repugnant and inhibited sexual relations with his wife when 
they were present.  He noted that his January 1999 VA 
clinician confirmed genital lesions.  He said that the 
itching and flaking made him feel uncomfortable and too 
embarrassed to go to work, especially when rosacea affected 
his face, about four times per year lasting four to five days 
at a time.  He reported that he used up all of his sick leave 
on this condition.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO has assigned a 30 percent rating for the veteran's 
service-connected skin disability under Diagnostic Code 7806, 
eczema.  Therefore, the Board's inquiry is limited to whether 
there is a basis to assign a higher rating under this or any 
other diagnostic code.

A 30 percent evaluation for eczema requires exudation or 
constant itching, extensive lesions or marked disfigurement; 
a 50 percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant.  38 C.F.R. 
§ 4.118, Code 7806 (1999).  The most repugnant disfiguring 
conditions, including scars and skin diseases, may be 
submitted for cental office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Although the 1974 rating decision that established service 
connection for the skin disability did not note such 
extensive lesions as are currently found, the September 1995 
VA examiner related more extensive lesions to the service-
connected disability.  More extensive skin symptoms must 
therefore be considered in this rating.  The Board therefore 
finds that the service-connected skin disability is 
manifested by an intermittent itchy red rash with miniscule 
pustules on the face, chest, back, leg and genitalia 
described as villiform, pruritic, subdermal, scaly, and 
maculopapular.  This disability is productive of exudation, 
constant itching, and marked disfigurement.  However, even 
considering the spread of the skin disability, the Board 
notes that ulceration or extensive exfoliation, crusting, 
systemic or nervous manifestations, or exceptional repugnancy 
is not shown.  

The Board further notes that although the veteran feels the 
condition is repugnant, the criterion for a higher rating is 
exceptional repugnancy-a condition that is clearly not shown 
here.  Also, central office rating is not warranted, as the 
condition is not shown to be among the most repugnant.  The 
Board has considered other diagnostic codes but does not find 
that any would result in a rating higher than that already 
assigned by the RO.  

Considering all of the evidence of record, the Board finds 
that the criteria for a higher schedular rating are not 
approximated.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

The Board finds no showing that the veteran's service-
connected skin disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation in excess of 30 percent on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service-connected disability is not shown to have 
significantly impacted his employment (beyond that which is 
contemplated in the ratings assigned).  This disability is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 30 percent for a service-
connected skin disability is denied.


REMAND

Since issuance of the most recent supplemental statement of 
the case (SSOC) in June 1999, the veteran has submitted 
additional evidence pertinent to his claim for service 
connection for gout.  The veteran has not waived his right to 
prior RO consideration of the evidence.  Due process requires 
that the Board remand this issue so that the RO may consider 
this evidence and issue the veteran a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1999).  

Therefore, the claims file must be returned to the RO for the 
following action:

1.  The RO should consider the recently 
submitted evidence and undertake any 
additional development warranted.  

2.  Following completion of the above, if 
the decision remains unfavorable to the 
veteran, the RO should provide the 
veteran and his representative with an 
SSOC and afford them the appropriate 
period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



